DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, Claims 1-5, filed on 7/08/22, is acknowledged.
The Restriction mailed on 5/11/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species and, due to the lack of traversal, applicant’s election of Species I, Claims 1-5, has been treated as an election without traverse. The Restriction filed on 5/11/22 is hereby made Final.
	Applicant is required to cancel the nonelected claims (6-15) or take other appropriate action. An Office Action on the merits of Claims 1-5 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly 
indicative of the invention to which the claims are directed. The following title is suggested: “Method of fitting the soldering component to board” in order to clarify the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schenz et al (US 5,361,901).
Regarding claim 1, Schenz et al teach a method of mounting a welding component (Fig. 7, 2) on an object (42), the welding component having a body (Fig. 1 or 2, 3) and an engaging portion (4), the method comprising the steps of: 
taking the welding component (2) with a tool (45); 
moving the welding component (2) to a mounting point on the object (42) with the tool (45); and 
allowing the tool (45) to release or loosen the welding component (2), thereby allowing the welding component (2) to be disposed at the mounting point on the object (42; Col. 5, lines 38-47).
Regarding claim 2, Schenz et al teach that the tool (Fig. 7, 45) moves the welding component (2) to a predetermined height above the mounting point (43; Col. 6, lines 67-68) on the object (42).
Regarding claims 3 and 4, Schenz et al teach that the tool (Fig. 7, 45) presses the welding component downward resiliently and then releases or loosens the welding component, thereby allowing the welding component to be disposed at the mounting point on the object [as Schenz et al teach an automated assembly equipment (Fig. 4, 40; Col. 7, lines 5-21) with vacuum pick-up tool (45) and costly scanner for proper orientation/verification of the component (2) to assist the automated equipment (40) to mount (or to press then release then dispose) the component in precise location on the board or object (42)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over   Schenz et al.
	Regarding claims 5, Schenz et al teach a method of mounting a welding component (Fig. 7, 2) on an object (42), including the precise mounting of the component by the tool (Fig. 4, 40; Col. 7, lines 5-21) to release or loosen the welding component, thereby allowing the welding component to be disposed at the mounting point on the object, which reads on applicant’s claimed invention.
However, Schenz et al fail to disclose the tool that senses a feedback message indicative of the welding component having come into contact with the object or board (42).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a tool that senses a feedback message indicative of the welding component having come into contact with the object or board (42), since Schenz et al teach that the tool is an automated assembly equipment (Fig. 4, 40; Col. 7, lines 5-21) with vacuum pick-up tool (45) to properly release the component and costly scanner for proper orientation/verification of the component (2) to assist the automated equipment (40) to mount the component in precise location on the board or object (42) at high speed while avoiding any defective component mounting, which obviously must incorporate a good feedback and control system for such 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 7, 2022